DETAILED ACTION
This communication is responsive to the application # 16/485,766 filed on August 13, 2019. Claims 1-15 are pending and are directed toward METHOD AND DEVICE FOR SETTING CUSTOMIZED FUNCTION BY MEANS OF SMART KEY FOR VEHICLES.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. The abstract of the disclosure is objected to because of more than 150 words.  Correction is required.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  The limitations “a method of an electronic device” and “a method of a security server” are grammatically unclear.  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



 Claims 1, 2, 4-6, 9, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Jayaraman et al. (US 9,688,247, Filed: Aug. 3, 2016), hereinafter referred to as Jayaraman.
As per claim 9, Jayaraman teaches an electronic device, comprising: a transceiver transmitting and receiving signals (the system 1 uses the BLUETOOTH transceiver 15 to communicate 17 with a user's nomadic device 53 (e.g., cell phone, smart phone, PDA, or any other device having wireless remote network connectivity). The nomadic device can then be used to communicate 59 with a network 61 outside the vehicle 31 through, for example, communication 55 with a cellular tower 57. In some embodiments, tower 57 may be a WiFi access point. Illustrative communication between the nomadic device and the BLUETOOTH transceiver is represented by signal 14. Jayaraman, Column 2, lines 64-67 – Column 3, lines 1-8, see also Column 3, lines 9-67 – Column 4, lines 1-49 for alternative embodiments); and a controller configured to control to (it is noted that a general purpose processor may be temporarily enabled as a special purpose processor for the purpose of executing some or all of the illustrative methods shown by these figures. Jayaraman, Column 4, lines 62-66): register user information (The application receives input of an intended recipient's email address 203, text-capable phone number or other identification at which the borrower can receive a message. Jayaraman, Column 6, lines 22-24) and user customization setting information with a security The application also receives input specifying parameters that apply to the vehicle loan 205. The owner can input any number of limiting parameters that restrict access and/or aspects of the drive. The owner can set load limits, speed limits and other usage parameters. Jayaraman, Column 6, lines 29-35); detect a relevant vehicle (In a simple example, Ali owns two vehicles and wants to loan a vehicle to Vijay. Ali accesses a website or application associated with his vehicle, managed by an original equipment manufacturer (OEM) who built Ali's vehicle. Jayaraman, Column 5, lines 62-66); and perform authentication on the security server using the user information based on the relevant vehicle being detected (The application then sends or instructs sending of the key to a user email address or text number 209. The application may not send the key itself (if the key is in the form of a code), but rather may send an invitation message. The invitation could require some form of acceptance and activation by the intended user, which could include the user inputting a password or other secure feature. Jayaraman, Column 7, lines 4-9), wherein the user customization setting information registered with the security server is forwarded to the relevant vehicle based on the authentication being valid (The application also sends any relevant information relating to the digital key 211 to the vehicle. Jayaraman, Column 7, lines 13-14)
As per claim 10, Jayaraman teaches the electronic device of claim 9, wherein the user customization setting information comprises at least one of vehicle function restriction information, vehicle state customization setting information or smart key deactivation information (The application also receives input specifying parameters that apply to the vehicle loan 205. The owner can input any number of limiting parameters that restrict access and/or aspects of the drive. The owner can set load limits, speed limits and other usage parameters. The owner can establish a geo-fence limiting vehicle drive range. The owner can also establish a time parameter to be associated with key usage, such that the key expires following the time limit. Jayaraman, Column 6, lines 29-38).
As per claim 12, Jayaraman teaches the electronic device of claim 9, wherein the controller is configured to confirm that the relevant vehicle is detected based on relevant vehicle detection notification being obtained from a pairing device paired with the electronic device (A process executing on the vehicle detects an unlock request 401 corresponding to an input code or transmitted from a device. If the borrower used to option to communicate with the vehicle through the cloud, requesting unlock, the verification process may take place in the cloud. Jayaraman, Column 8, lines 25-30).
Claims 1, 2, 4-6, 13 and 14 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman et al. (US 9,688,247, Filed: Aug. 3, 2016), in view of Hoyos et al. (US 2015/0363986, Pub. Date: Dec. 17, 2015), hereinafter referred to as Jayaraman and Hoyos.
claim 11, Jayaraman teaches the electronic device of claim 9, and further teaches that the owner can also establish a time parameter to be associated with key usage, such that the key expires following the time limit (Jayaraman, Column 6, lines 36-38), but does not explicitly teach one-time identifier (ID), Hoyos however teaches  wherein the controller is configured to further control to: request the security server to generate one-time identifier (ID) of the electronic device (The electronic key can be, for example, a one-time authorization key generated by the system server and linked to the friend's user profile and the vehicle profile. Hoyos, [0123]); and obtain the one-time ID from the security server and forwarding the one-time ID to the relevant vehicle (After authorization of the friend by the system server, an instruction can be sent to the on-board computing device to provide the access. In addition or alternatively, the notification provided to the friend's mobile device can also include an electronic key that is useable to access the vehicle. For instance, by transmitting the key to the on-board computing device. Hoyos, [0123]), wherein the user customization setting information registered with the security server is forwarded to the relevant vehicle based on the one-time ID of the vehicle being authenticated by the security server (the notification can include information concerning one or more transaction accounts, say, the user's log-in and password information or a one-time password that are useable to gain access to an access controlled environment. Accordingly, the on-board computer can utilize the received information to provide the requested access using the received account information, Hoyos, [0122]). 
Jayaraman in view of Hoyos are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaraman in view of Hoyos. This would have been desirable because he owner can also establish a time parameter to be associated with key usage, such that the key expires following the time limit. (Jayaraman, Column 6, lines 36-38).

Claims 3, 7, 8, and 15 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492